In error to the Supreme Court of the State o'f New York.

Per Curiam.

Judgment affirmed with ten per cent damages, in addition to interest-and costs. Mutual Reserve Fund Life Association v. Phelps, 190 U. S. 147; Connecticut Mutual Life Insurance Company v. Spratley, 172 U. S. 602; Egan v. Hart, 165 U. S. 188; Richardson v. L. & N. Railroad Company, 169 U. S. 128; Young v. Valentine, 177 N. Y. 347; Woodward v. Mutual Reserve Life Insurance Company, 178 N. Y. 485; Birch v. Mutual Reserve Life Insurance Company, 181 N. Y. 583; S. C., 91 App. Div. 384.